Citation Nr: 1806384	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial increased rating for panic disorder with agoraphobia rated 10 percent disabling prior to May 26, 2009, rated 30 percent disabling from May 26, 2009 to March 8, 2011, and rated 50 percent disabling as of March 9, 2011.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Boudi, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to May 26, 2009, the Veteran's panic disorder was not shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. From May 26, 2009 to March 8, 2011, the Veteran's panic disorder was not shown to cause occupational and social impairment with reduced reliability and productivity.

3. From March 9, 2011, the Veteran's panic disorder was not shown to cause occupational and social impairment with deficiencies in most areas.

4. The Veteran did not meet the schedular criteria for TDIU and was not precluded from participating in substantially gainful employment due only to his service-connected disabilities.



CONCLUSIONS OF LAW

1. Prior to May 26, 2009, the criteria for an initial rating in excess of 10 percent for panic disorder have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9412 (2016).

2. From May 26, 2009 to March 8, 2011, the criteria for a rating in excess of 30 percent for panic disorder have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9412 (2016).

3. From March 9, 2011, the criteria for a rating in excess of 50 percent for panic disorder have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9412 (2016).

4. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Increased Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).

Panic Disorder

The Veteran was granted service connection for panic disorder by rating action of November 2010 and assigned an initial rating of 10 percent disabling effective January 20, 2004, the date of original claim.  The RO also assigned an evaluation of 30 percent disabling effective May 6, 2004.  The Veteran disagreed with the ratings assigned. See Notice of Disagreement dated December 2010.  Thereafter, by rating action of May 2013, the RO increased his evaluation to 50 percent disabling effective March 16, 2011.  The Veteran continues to disagree with the assigned evaluations for the entire appeal period. See Third Party Correspondence dated March 2015 and August 2015.

The Veteran's panic disorder with agoraphobia has been rated under Diagnostic Code 9412, which is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code 9412.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9412.

A 30 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.  

A 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126.

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating. Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran. VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

As explained below, the competent evidence of record, to include the Veteran's treatment records, VA examination reports, Social Security Administration records, and lay statements, do not establish findings consistent with higher ratings.  

Prior to May 26, 2009

VA treatment records of May 2003 through November 2006 document multiple mental status examinations afforded to the Veteran.  In October 2003, he was assessed a GAF score of 70 and diagnosed with panic disorder.  In May 2004, he was again assessed a GAF score of 70.  At a follow-up clinical visit in November 2005, he was assessed with a GAF score of 65 and the psychiatrist noted that the Veteran's panic disorder was under control with medication. See Fort Wayne VA Medical Center (VAMC) records.  

In view of the above, for the period prior to May 26, 2009, the Board finds that the Veteran is adequately compensated by the assigned 10 percent evaluation.  During this period, the Veteran's GAF scores were generally above 65 with highest assessment of 70, indicating mild symptoms.  This represents that he has some difficulty in social and occupational functioning, but generally functions pretty well.  Further, his symptoms were controlled by continuous medication.  The record does not establish that the Veteran's panic disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as required for a 30 percent disability rating.  

Therefore, an initial rating in excess of 10 percent prior to May 26, 2009 is not warranted.  

From May 26, 2009 to March 8, 2011

In May 2009, the Veteran presented for a VA psychiatric examination.  He reported having good relationships with all five adult children, two of whom he visits frequently.  He reported living with a woman for the past three years and having "quite a few friends" that he meets weekly.  According to the Veteran, his ability to be around groups or large unfamiliar places is very limited causing him to experience increased anxiety to the point of panic.  He was diagnosed with panic disorder with agoraphobia and assessed with a GAF score of 60.  The examiner noted that the Veteran's mental disorder symptoms required continuous medication.  See VA Examination for Mental Disorders dated May 26, 2009.

At a September 2010 visit with a VA psychiatrist, he was diagnosed with panic disorder with agoraphobia and depressive disorder not otherwise specified.  He was assessed a GAF score of 60. See Fort Wayne VAMC records.

During this appeal period, the Veteran has clearly experienced psychiatric symptomatology as a result of his mental disorder.  However, the record does not establish that the Veteran's panic disorder with agoraphobia results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  Further, at no time during this period, does the record reflect that the Veteran had difficulty maintaining social relationships.  In fact, according to the Veteran, he has "quite a few friends" that come visit him weekly and he also maintains good relationships with his daughters and girlfriend.  His GAF scores have remained 60, indicating mild to moderate symptoms.  

In short, the Board finds that the Veteran's symptoms during this period of the appeal do not impact his social and occupational functionality in such a way to result in occupational and social impairment, with reduced reliability and productivity or with deficiencies in most areas.  Thus, the evidence does not reflect that the Veteran's service-connected panic disorder with agoraphobia has been manifested by symptoms of such severity to warrant an evaluation in excess of 30 percent.  

Accordingly, a schedular rating in excess of 30 percent, from May 26, 2009 to March 8, 2011, is not supported and the claim must be denied.


From March 9, 2011 

By rating action of May 2013, the RO increased the Veteran's disability rating for panic disorder with agoraphobia to 50 percent disabling as of March 9, 2011.

In March 2011, the Veteran was afforded a VA psychiatric examination.  He reported problems with anxiety and having regular panic attacks.  On examination, he was clean, attentive with clear and coherent speech.  The examiner indicated the Veteran's affect was normal but at times angry and verbally loud.  The examiner indicated inappropriate behavior.  The Veteran denied sleep impairment, hallucinations or obsessive/ritualistic behavior, and homicidal or suicidal thoughts.  The examiner noted that the Veteran's girlfriend drove him to the examination.  He was assessed a GAF score of 60. See VA Examination for Mental Disorders dated March 9, 2011.

In April 2013, the Veteran was afforded another VA psychiatric examination.  He reported residing with his partner of eight years, whom he gets along well with.  He reported maintaining relationships with all five daughters, some who call daily.  He also reported having friends that he talks on the phone with, those who visit him and that he goes fishing with.  On examination, he was friendly, cooperative with coherent thought.  He had depressed mood, anxiety, panic attacks more than once a week, sleep impairment, and difficulty adapting to stressful circumstances.  He denied hallucinations, suicidal or homicidal ideation.  With regards to his functional level, the examiner indicated "occupational and social impairment with reduced reliability and productivity" and assessed a GAF score of 55. See VA Examination for Mental Disorders dated April 3, 2013.

An April 2014 VA mental disorders examination report indicates an improvement in his assessed functional level.  The psychologist found that the Veteran's panic disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See April 9, 2014 Mental Disorders Disability Benefits Questionnaire (DBQ).

In February 2015, the Veteran was seen for a mental impairment questionnaire.  The VA psychiatrist noted this as his first time treating the Veteran.  On examination, he indicated recurrent panic attacks, persistent irrational fear of activity, and generalized persistent anxiety.  He found moderate functional limitations regarding activities of daily living and difficulties in maintaining concentration.  The examiner indicated marked difficulties in maintaining social functioning and noted the Veteran's report of daily panic attacks.  The Veteran was assessed a GAF score of 45. See Salem VAMC Mental Impairment Questionnaire dated February 6, 2015.

As chronicled above, the Veteran clearly experienced psychiatric symptomatology as a result of his panic disorder with symptoms such as depressed mood, difficulty adapting to stressful circumstances, and anxiety during this current appeal period.  However, as was explained in Vazquez-Claudio, it is not just the presence of psychiatric symptoms that mandates the assignment of a higher rating, but rather, the Board must evaluate how the reported symptoms impact the Veteran's occupational and social functioning.

For example, while occupational impairment is a component of both a 50 percent rating and a 70 percent rating, the symptomatology associated with a 50 percent rating would include difficulty in establishing and maintaining effective work and social relationships.

Here, the record does not establish that his panic disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

While the Veteran's GAF score in a 2015 examination was rated at 45, this is not itself determinative of the most appropriate disability rating for the current appeal period.  As noted above, a rating is based on all the evidence of record that bears on occupational and social impairment.  At no time, during this period on appeal, does the record show that the Veteran had symptoms such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene or an inability to establish and maintain effective relationships as required under the criteria for a 70 percent rating.  

In fact, contrary to the Veteran's assertions, he is able to maintain social relationships with a long-term partner, five adult children, and friends.  In a November 2011 buddy statement, the Veteran's fiancé attested to currently living and being together for six years.  She observed the Veteran maintain communications with other gentlemen, although she did state he does not have many friends.  She further described his relationship with his family as "estranged".  However, her statements are inconsistent with the Veteran's description from 2013 where he reported having relationships with all five daughters, some who call daily.  He also reported having "friends that he talks on the phone with, those who visit him and that he goes fishing with."  Furthermore, as recent as 2015, the Veteran described that his daughter takes him out for groceries.  Once again, despite the Veteran's reported symptoms, the record shows that he is able to maintain relationships with friends or acquaintances and lives at home with a supportive family.

Further, VA medical opinions from 2011, 2013 and 2014 reflect that VA examiners consistently observed the Veteran to be cooperative, alert and fully oriented, with good hygiene, clear and logical thought processes, and good insight and judgment.  The record does not show any episodes of neglect of personal hygiene, disorientation, irritability with periods of violence, which is indicative of impaired impulse control, contemplating a 70 percent rating.  He further denied intent to act on hurting himself or others.  After review of records and personal examination, a VA clinical psychologist in 2013 assessed him with a GAF score of 55 and a 2014 mental status examination reflects an improvement with psychiatric symptomatology in the mild or moderate range.  

In short, the Board finds that the Veteran's symptoms during this period of the appeal do not impact his social and occupational functionality in such a way to result in social and occupational impairment with deficiencies in most areas.  As such, the Board concludes that the evidence does not reflect that the Veteran's service-connected panic disorder has been manifested by symptoms of such severity to warrant an evaluation in excess of 50 percent.

Likewise, at any time throughout the duration of the appeal, the evidence of record does not establish that his panic disorder results in total occupational and social impairment.  As noted earlier, the Veteran has remained in a relationship throughout the appeal, has maintained relationships with his five daughters and acquaintances.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  

Accordingly, a schedular rating in excess of 50 percent from March 9, 2011 for the Veteran's panic disorder with agoraphobia is not warranted and the claim must be denied. 

Other Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) to address the Veteran's extraschedular contentions. See Correspondence dated August 2015.  However, in this case, the Board finds that the record does not show that the Veteran's panic disorder with agoraphobia is so exceptional or unusual as to warrant the assignment of a higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

For the Veteran's panic disorder with agoraphobia, as with all increased rating claims for psychiatric disorders, all psychiatric symptoms are contemplated by the rating criteria, because the criteria consider all psychiatric symptoms that impact occupational and social functioning.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  As such, the Board concludes that referral for extraschedular consideration is not warranted for this claim.

TDIU

The Veteran contends that his service-connected panic disorder with agoraphobia was severe enough to prevent substantially gainful employment since February 1998.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability. See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran does not meet the schedular criteria for TDIU. 38 C.F.R. § 4.16(a).  The Veteran's compensable service-connected disabilities are panic disorder with agoraphobia rated at 10 percent disabling from January 20, 2004, rated at 30 percent disabling from May 26, 2009, and 50 percent disabling from March 9, 2011; bilateral hearing loss rated at 20 percent disabling from September 30, 2011; tinnitus rated at 10 percent disabling from September 30, 2011; noncompensable erectile dysfunction associated with panic disorder; with a combined evaluation for compensation at 60 percent from September 30, 2011.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must now determine whether the Veteran was unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  See 38 C.F.R. § 4.16(b).  

According to information received from the Veteran, he completed one year of college and last worked full time in car sales in 1998. See VA 21-8940 Application for Increased Compensation Based on Unemployability received July 2013.  

Of note, in his application for Social Security Administration (SSA) benefits, he reported being self-employed in the timber business in January 2001. See SSA records of August 2002.

SSA records from December 2002 reflect that he was awarded SSA disability benefits based on diabetes mellitus and peripheral neuropathy.  In a mental status evaluation obtained by SSA in October 2002, the Veteran at that time was assessed with a GAF score of 60.  

In March 2011, a VA examiner who reviewed the record and examined the Veteran found that the Veteran's panic disorder with agoraphobia did not render him unemployable.  Rather, the examiner commented that his panic disorder "appears to have a mild impact on his ability to engage in physical and sedentary activity."  He was assessed a GAF score of 60.  

In an April 2013 clinical interview, the Veteran reported he has not worked since 2008, where he worked part-time delivering parts but stopped as it required driving on the interstate.  He reported working in the timber business since 2001.  He was assessed a GAF of 55.

In an April 2014 mental disorders examination, the VA psychologist found that the Veteran was cognitively intact and noted that the Veteran has never had a panic attack in his home.  According to the Veteran, he was "fine doing local delivery" and "he felt he could work in his home or in a position that did not require him to be in crowd and did not require long drives."  The examiner concluded that the Veteran's panic disorder did not result in unemployability. 

In a February 2015 mental evaluation, the examiner indicated that on average, he anticipates that the Veteran's impairments or treatment would cause him to be absent from work "more than four days per month".  The Veteran reported avoiding crowded places.  He was assessed a GAF score of 45.  

After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis is not warranted.  VA examiners consistently found that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  Indeed, the Veteran has reported that he avoid large groups and unfamiliar places or driving on bridges.  However, the medical professionals who examined the Veteran were aware of his contentions, but determined that his service-connected disabilities did not appear to be of such severity to render him unable to obtain or maintain substantially gainful employment.  The Veteran himself also stated he was capable of working at home or as long as the position did not involve crowds or required long drives.  Notably, the record establishes that his SSA disability benefits were awarded not due to his panic disorder but entirely due to nonservice-connected diabetes mellitus and peripheral neuropathy.  

As demonstrated above, the evidence does not establish that the Veteran's service-connected panic disorder alone results in unemployability.  As such, the Veteran's medical records, taken in total, do not suggest that he is unable to secure or follow substantially gainful employment solely as a result of his service-connected disabilities.  

The Board acknowledges that the Veteran is competent to report symptoms of his panic disorder and how it affected his employability. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  But, as a lay person he is not competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, have been provided by the VA medical professional who examined him.  As such, the Board finds the Veteran's subjective complaints not competent medical evidence for this purpose.  Thus, his assertions standing alone have little probative value and the Board assigns more weight to the medical opinions provided by VA examiners. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran is rendered unemployable due to his service-connected disabilities.  Accordingly, referral of the TDIU issue for extraschedular consideration is not warranted and the claim must be denied.



ORDER

Prior to May 26, 2009, an initial rating in excess of 10 percent for panic disorder with agoraphobia is denied.  

From May 26, 2009 to March 8, 2011, a rating in excess of 30 percent for panic disorder with agoraphobia is denied.  

From March 9, 2011, a rating in excess of 50 percent for panic disorder with agoraphobia is denied.  

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


